                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

 THE UNITED STATES EX REL. DSEA                        :
 SERVICES, INC.,                                       :
                                                       :   Case No. 3:17-cv-83
                 Plaintiff,                            :
                                                       :   Judge Thomas M. Rose
         v.                                            :
                                                       :
 BRIGADIER CONSTRUCTION SERVICES,                      :
 LLC, et al.,                                          :
                                                       :
            Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       On May 10, 2018, the parties filed a “Mediation Status Update” (Doc. 12). In that filing,

the parties (a) requested that the Court extend the time for mediation another five months, up

through and including, until October 10, 2018, and (b) stated that they would provide the Court

with another status update after mediation occurs. On May 14, 2018, the Court granted the parties’

request. The parties did not provide the Court with any status update until the Court’s staff recently

reached out to the parties’ counsel to ask for one. In response, the Court’s staff was quickly

provided with an informal status update and a request. The Court hereby ORDERS that:

              1. The parties—either jointly or separately—file a status report with the Court within

                 10 days of the date of this Order;

              2. The parties—either jointly or separately—provide the Court with a status update

                 in regard to this case every 60 days after that status report, and any further failure

                 to provide the Court with a status update may result in sanctions; and

              3. Any party file with the Court any request that it has by way of the Court’s



                                                   1
      electronic docketing system.

DONE and ORDERED in Dayton, Ohio, this Monday, December 2, 2019.

                                                  s/Thomas M. Rose
                                          ________________________________
                                                  THOMAS M. ROSE
                                          UNITED STATES DISTRICT JUDGE




                                     2
